DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 as previously filed and new claims 18 and 19 as field on 6/29/2022 are currently pending. 
Applicant’s election of the Group I, (previously filed claims 1-5 and 17) in the reply filed on 6/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)); and therefore, made final.
Claims 6-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made/considered as without traverse in the reply filed on 6/29/2022 (see above).
	Claims 1-5, 17 as previously filed and new claims 18 and 19 as filed on 6/29/2022 are under examination in the insntst office action. 
Claim Objections
Claims are objected to because of the following informalities:
In the claims 1 and 3 the full Latin names of microorganisms should be written at first occurrence. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 17-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Alm (J Dairy Sci., 1982, 65, pages 5151-520).
The cited reference by Alm discloses a fermented dairy product “Acidophilus milk” (see table 1, page 519) which is fermented by Lactobacillus acidophilus (Page 516, col.1, par. 8) and, thus, comprises Lactobacillus acidophilus, which has pH lower than 5 (table 1) and which does not contains D-lactate (table 1).  Thus, the cited reference anticipates claim 1.
As applied to claims 4 and 17: the cited reference recognizes that products for infants should not contain D-lactate (Page 515, col. 2, par. 3). Thus, the disclosed “acidophilus milk” product is suitable for infants with the meaning of the claims. 
As applied to claims 18 and 19: the cited reference recognizes that “acidophilus milk” sometimes might contain small amount’s of D-lactate at first hours of incubation (page 518, col. 2, par. 2 and figure 3a).
Thus, the cited reference by Alm anticipates the claimed product. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alm (J Dairy Sci., 1982, 65, pages 5151-520) and US 6,444,203 (Krueger et).
The cited reference by Alm discloses a fermented dairy product “Acidophilus milk” (see table 1, page 519) which is fermented by Lactobacillus acidophilus (Page 516, col.1, par. 8) and, thus, comprises Lactobacillus acidophilus, which has pH lower than 5 (table 1) and which does not contains D-lactate (table 1).  
The cited reference discloses the use of a generic culture of Lactobacillus acidophilus for providing the dairy product; and it is silent about the use of strain CNCM I-2273 and about amounts of bacterial cells in the product.
However, the claim-recited strain has been know and used for providing fermented milk products. For example: US 6,444,203 (Krueger et al) teaches the use of various strains of Lactobacillus acidophilus including strain CNCM I-2273 as suitable for providing fermented milk products (col. 3, line 10 and line 36). US 6,444,203 (Krueger et al) also teaches commonly used amounts of lactic bacteria cells for providing fermented milk products that are about 107 CFU/ml (col. 3, lines 55-56) and same as encompassed by the claims.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use Lactobacillus acidophilus strain CNCM I-2273 as Lactobacillus acidophilus culture in the fermented “acidophilus milk” dairy composition of Alm with a reasonable expectation of success in success for providing a fermented diary product because various strains of Lactobacillus acidophilus including strain CNCM I-2273 are suitable for providing fermented milk products as taught/suggested by US 6,444,203 (Krueger et) and because “acidophilus milk” dairy composition with culture of Lactobacillus acidophilus provide for products with absent to low content of D-lactate as taught and/or evidenced by Alm. The claimed amounts are commonly used amounts of lactic bacteria cells for providing fermented milk products as taught/suggested by US 6,444,203 (Krueger et).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alm (J Dairy Sci., 1982, 65, pages 5151-520) and US 6,444,203 (Krueger et) as applied to claims 1, 2, 4, 5 and 17-19 above, and further in view of EP 01428299 (IDS reference filed on 6/19/2020 with English translation).
The cited reference by Alm and the cited US 6,444,203 (Krueger et) as above. 
The “acidohilus milk” product of Alm does not appear to comprise Streptococcus thermophilus as disclosed. But  the cited US 6,444,203 (Krueger et) teaches that fermented dairy products with Lactobacillus acidophilus commonly contains and/or inoculated with Streptococcus thermophilus (col. 3, lines 56-61). 
Further,  EP 01428299 teaches that addition of Streptococcus thermophilus to diary product fermented with Lactobacillus at earlier stage of fermentation provides for further reduction or lowering of D-lactate contents in the fermented product (translation page 5, par. 4). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add culture of Streptococcus thermophilus to “acidophilus milk” fermented by Lactobacillus acidophilus of Alm with a reasonable expectation of success in providing a fermented dairy including fermented dairy with absent or low amounts of D-lactate because addition of Streptococcus thermophilus to Lactobacillus acidophilus-fermented dairy products is a common practice as taught by US 6,444,203 (Krueger et) and because addition of Streptococcus thermophilus to diary product fermented with Lactobacillus provides for reduction or lowering of D-lactate contents in the dairy product fermented with Lactobacillus as taught/suggested by EP 01428299. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 17, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653